                          Case 16-71479-jrs      Doc 112                                      IL0 -1191
                                                              Filed 02/21/20 Entered 02/24/20 08:23:27 Desc Main
U411:i ii:Ub.U1ZUZUUZJ1

                                                              Document      Page 1 of 1
                                                                                                    Sirphen

                                                ACCEPTANCE OR REJECTION OF THE PLAN

                           The undersigned, the holder of a Class 2 claim against the Debtor:


                                     (Check one box only)

                                     Ert ACCEPTS THE PLAN                                         0 REJECTS THE PLAN

                           Dated:



                                                            Print or type name:        t '60k      Ctr- brOrN
                                                            Signature:                I teas.
                                                            Title (if corporation or partnership) Sc Gantt uckc0\   See CA I ;
                                                            Address:                  biSa3vC C ACKNK
                                                                                   CO   igoi 3oaS new a( Ica4,3 OA (.130sy




                           RETURN THIS BALLOT TO:

                           United States Bankruptcy Court for the Northern District of Georgia
                           Clerk of Bankruptcy Court
                           75 Ted Turner Drive, SW
                           Room 1340
                           Atlanta, GA 30303                       With email copy to: hs@bsms.law,


                           Or send to HS @BSMS.law with instructions for him to file on your behalf.



                                                                                                            fa)

                                                                                                                                       .....
                                                                                                                                  .. fr-`

                                                                                                                        to
                                                                                                                       r\)
                                                                                                                       re)   --
                                                                                                                                  0— '
